Citation Nr: 1137111	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  03-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the RO, which characterized the Veteran's claim as a petition to reopen a previously denied claim of entitlement to service connection for a nervous condition, variably referred to as emotionally unstable personality and depressive neurosis.  

Of preliminary importance, the Board notes that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision.  

During the course of his appeal, the Veteran was afforded a videoconference hearing before a now retired Veterans Law Judge in October 2003.  

In March 2004, the Board declined to reopen the Veteran's claim of entitlement to service connection for a personality disorder and remanded the petition to reopen the previously denied claim of service connection for an acquired psychiatric disorder for the purposes of obtaining missing VA treatment records and according the Veteran with a VA examination.  

In an April 2006 decision, the Board determined that the rating action of the RO taken on August 30, 1971, which denied the Veteran's original claim of entitlement to service connection for an acquired psychiatric disorder, was timely appealed within the requirements of governing law and regulations, and such appeal, albeit unperfected, remained pending.  The Board again remanded the claim for the purposes of providing the Veteran with notice of his rights under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), obtaining missing service treatment records, and obtaining an addenda to various VA examination reports.  

After receiving a request from the Veteran to attend a second hearing, the Board once again remanded the claim in September 2009 for the purpose of providing the Veteran with a second hearing under the provisions of 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2010) and 38 C.F.R. § 20.707 (2010).   

Most recently, the Veteran was afforded another hearing at the RO before the undersigned Veterans Law Judge in October 2010.  

As reflected in the October 2010 hearing transcript, the Veteran has designated an attorney who is not accredited to represent claimants before VA to represent him in this appeal.  The undersigned informed the Veteran that VA regulations prohibited an unaccredited attorney from presenting argument on his behalf, and the Veteran agreed to proceed with the hearing on a pro se basis.  See 38 C.F.R. § 14.629 (2010).  The Board notes the Veteran has not elected a different representation option.  

Notably, following certification of this case to the Board, a Veterans Health Administration (VHA) opinion addressing the acquired psychiatric disorder claim was obtained.  

The actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, the Board notes that conjunction with his Board hearing in October 2010, the Veteran submitted private treatment records directly for the Board's consideration.  He supplied a waiver of his right to have this evidence initially considered by the RO along with these records.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for findings or a diagnosis referable to an innocently acquired psychiatric disorder.  

2.  When examined by VA in July 1971, in the first year after service, the Veteran was diagnosed as having an emotionally unstable personality based on the his statements recorded for clinical purposes, including having a history of disciplinary issues and drinking problems during service.   

3.  The Veteran is found to have presented credible lay assertions to show that he exhibited certain unspecified manifestations for which he was clinically observed, but never diagnosed during service.  

4.  When hospitalized by VA In January 1972, the Veteran reported having a history of drinking heavily and heroin usage and was variously diagnosed as having an anxiety and depressive neurosis linked to adjustment problems that began after service.  

5.  Any currently demonstrated anxiety disorder, not otherwise specified is not shown to have had its clinical onset during the Veteran's period of active service; nor is he shown to have met the medical criteria to support a diagnosis of PTSD due to an event or incident of his period of active service.  

6.  The Veteran's current lay assertions about being the victim of racially motiviated attack during service are not found to be credible because they are inconsistent with earlier, more reliable information provided by him about his behavior during service.  


CONCLUSION OF LAW

The Veteran's innocently acquired psychiatric disability manifested by an anxiety or depressive disorder is not due to disease or injury that was incurred in or aggravated by active service; nor may a psychosis be presumed to have been incurred therein; a personality disorder is not a disease or injury within the meaning of applicable legislation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9, 4.127 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2002, March 2004, May 2006, January 2007, April 2007 and December 2008.  

In the May 2006 and December 2008 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was last readjudicated in May 2009.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations, and a VHA opinion has been obtained, to address the nature and etiology of his claimed psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges that a January 1971 memorandum reflects an attempt to acquire missing service treatment records for the Veteran.  However, an October 1972 search report indicates 1970 clinical records of the 97th General Hospital were retired to a facility, but did not contain any records for the Veteran.  

Moreover, a February 1978 memorandum shows an attempt was made to obtain additional information from the official military personnel records for the Veteran from the U.S. Army Reserve.  However, the results of the search revealed findings that no miscellaneous papers or record of a court-martial were included in the record.  The memorandum indicates that an attempt would be made to contact the Veteran's attorney who reportedly represented him while he was stationed in Germany; however, additional records were not located.  

The Board also notes that extensive effort was made and repeated requests were issued by the National Personnel Records Center (NPRC) in an attempt to solicit the outstanding service treatment records from the 97th General Hospital in Frankfurt, Germany, and to obtain confirmation that the Veteran received a special court-martial while in service.  

Unfortunately, the search for these outstanding records yielded negative results, and the NPRC specifically indicated that there are no special court-martial documents in the Veteran's service file.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, the Board must consider the weight of the lay statement, particularly if such statement is a mere conclusory generalized lay statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is competent and credible evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b) (2010).  

Under applicable laws and regulations, mere congenital or developmental defects, absent displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected.  38 C.F.R. § 3.303(c).  38 C.F.R. § 4.9.  

Mental retardation and personality disorders are not diseases or injuries for compensation purposes, and, except as provided in § 3.310(a) of this chapter, disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  38 C.F.R. § 4.127.  

Service connection is still permissible for such a defect in the limited circumstance when there has been aggravation of a congenital defect during service by superimposed injury, although not superimposed disease.  See VAOPGCPREC 82-90 (July 18, 1990).  See also Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

The Veteran asserts that an in-service, racially motivated assault against him that occurred in 1969 caused him to experience and undergo treatment for depression and anxiety at the 97th General Hospital in Frankfurt, Germany.  

Further, the Veteran reports that, in 1970, he was court-martialed for being absent without leave (AWOL) and was immediately placed in pretrial confinement in the Federal stockade in Mannheim, Germany, but was acquitted of the charges against him due to mental illness.  These assertions were set forth in the Veteran's October 2003 and October 2010 hearing testimony.  

Specifically, during his October 2003 hearing, the Veteran testified that he was treated in service for "an inferiority complex" and was told that he needed therapy.  He indicated that he underwent hospitalization on two occasions in service for his psychiatric condition, but stated that the physicians "never really told me what my problems was [sic] in.  They never said, well, you know, you're suffering from I guess emotional distress or behavior."  

The Veteran also noted that there was no investigation regarding the alleged assault.  He indicated that he went for psychiatric treatment with less frequency, but still experienced symptoms of constant anxiety and panic attacks, for which he was prescribed medication but eventually stopped taking.  

During his October 2010 hearing, the Veteran spoke to the nature of the attack he experienced while on guard duty, as a hate crime, which led to his developing neurotic depression and seeing a psychiatrist on a weekly basis for the remainder of his military career.  He reported stopping psychiatric treatment at VA, although he continued to receive treatment from a private physician.  

Significantly, a review of the service personnel records shows that several Article 15 proceedings were commenced against the Veteran, who was assigned non-judicial punishments for various episodes of misconduct, to include being AWOL on multiple occasions, failing to obey specific orders, and assaulting a fellow service member.  

The service treatment records do not show complaints and findings of a psychiatric disorder.  In fact, on his discharge examination, in December 1970, the Veteran affirmed in writing that he was in good health and, on the accompanying report of medical history, denied experiencing any psychiatric symptoms.  

As noted, numerous attempts have been made to retrieve treatment records from the 97th General Hospital with negative results.  

Significantly, the Veteran filed his original claim of service connection for a nervous condition in April 1971, asserting that he had had ongoing psychiatric treatment since service.  He was initially denied service connection in an RO rating decision, dated in August 1971, on the basis that his nervous condition was not classified as a disease or injury.  

The Board notes that an April 1971 VA treatment record, dated within the first year after the Veteran's discharge from service, showed that the Veteran reported having a history of treatment for "nerves" in service.  The physician noted that the Veteran reported being transferred for psychiatric symptoms that were described as being "tense, apprehensive, and suffering from extreme anxiety" and indicated that the referring physician recommended that the Veteran be hospitalized for his psychiatric disorder.  

In July 1971, the Veteran was afforded a VA examination.  The examiner indicated that there were no military or medical records available for review.  The Veteran provided a history of difficulties adjusting to the military towards the end of his service and indicated that he had a drinking problem at the time.  He reported being treated by a psychiatrist in the 97th General Hospital and later at a Mental Hygiene Clinic as an out-patient until returning to home.  

On mental examination, the examiner observed that the Veteran was found to be tense and fidgety, and diagnosed him with emotionally unstable personality.   The examiner noted that, in the absence of records from service, it was difficult to determine what the problem was at that time.  

The examiner opined that, clinically, the Veteran's problem appeared to be one of adjustment, first to the military, and currently to civilian life, with an immature and unstable reaction to fixed situations and persons of authority.  The examiner concluded that the Veteran's anxiety and depression were secondary to the Veteran's personality makeup and were not the primary diagnoses.  

The Veteran's testimony in October 2003 regarding this hospitalization includes a report that he sought mental health treatment because he could not obtain a job after being discharged from service and was unable to support himself.  He noted that he was advised to commit himself to the hospital by the Cleveland Veterans Service Commission so that a benefits claim could be filed for him.  

The Veteran also indicated that he was hospitalized for three weeks, and was diagnosed with depression and paranoia.  He reported that he left treatment when the doctors prescribed electroshock therapy.  

The Board notes that the diagnosis of emotionally unstable personality, anxiety and depression secondary to the Veteran's personality makeup, and anxiety neurosis are not categorized among the psychotic disorders or psychoses in the VA rating schedule for mental disorders.  See 38 C.F.R. § 4.130 (2010).  

Additionally, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2010).  

Moreover, the record does not support a finding, and the Veteran has not asserted that his symptoms of anxiety and depression secondary to his personality make up constitute an acquired psychiatric disorder that was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  

As noted, the July 1971 VA examiner opined that, clinically, the Veteran's problem appeared to be one of adjustment, first to the military, and currently to civilian life, with immature and unstable reaction to fixed situations and persons of authority.  

Additionally, during his October 2003 hearing, the Veteran denied having any pre-service treatment for a psychiatric disorder, and generally characterized his symptoms at the time of the 1971 hospitalization as depression and paranoia.  In fact, in his testimony, the Veteran claimed that he was treated in service for "an inferiority complex" and was merely told that he needed therapy, not that he was diagnosed with a specific psychiatric disorder, including a psychosis.  

Hence, there otherwise is no diagnosis or suggestion of a psychosis within a year of discharge.  Accordingly, the relevant presumptive provisions are inapplicable.  See 38 C.F.R. §§ 3.307, 3.309.  

Further, service connection is also not warranted on a direct basis.  While the Veteran has been diagnosed with various psychiatric disorders since service, the medical evidence is against a finding that these disorders were manifested as a result of service.  

Moreover, even if the evidence submitted were sufficient, under 38 C.F.R. § 3.303(b), to show post-service continuity of symptomatology and a noting of a condition during service, the Veteran has not submitted medical evidence linking the post-service symptomatology to a present, service-connectable acquired psychiatric disorder.  See Savage v. Gober, 10 Vet.App. at 497-98.  

In this regard, in January 1972, the Veteran was hospitalized by VA after complaining of restlessness, depression and insomnia.  He showed slight mental blocking at times and stated that he was unable to control his emotions.  He was noted to be suspicious and to have poor insight and judgment initially.  After chemotherapy and intensive psychotherapy, his responses were noted to be adequate.  

The record was noted to reflect that he had a history of heavy drinking and using heroin, up to a month earlier.  A diagnosis of an anxiety disorder was initially reported, but the diagnosis at discharge was noted to be that of depressive neurosis.  

The VA treatment records, dated from 1983 to the present, revealed a history of psychiatric hospitalization for alcohol abuse and heavy drug use, including intravenous drug abuse, and showed a general finding of a positive posttraumatic stress disorder (PTSD) screen and a positive depression screen.  They also reflected diagnoses of alcohol dependence; possible anxiety disorder; possible intermittent explosive disorder; anxiety disorder, not otherwise specified; cocaine abuse; depression; adjustment disorder with depressed mood; and substance abuse, to include alcohol and marijuana.    

Specifically, an April 1983 VA hospital summary showed that the Veteran complained of being in a serious state of depression and alleged that there were many social stressors, including the death of his uncle and mother, marital discord including legal separation from his spouse, job stress and financial stress, that caused him to be depressed over the previous 6 months.  

The treating physician noted a past medical history including service in the military, which included being stationed in Germany for two and a half years.  When asked if he had had any Article 15's the Veteran reportedly laughed and said "Sure did, a whole stack of them."  

The physician indicated that the Veteran reported at one point that, during service, he apparently became angered because he had to relieve someone for guard duty and shot up the compound.  The Veteran reported that he saw a psychiatrist and was in once-a-week group therapy for his last one and a half years on active duty.  He also reported that, in 1971, he was court-martialed for being AWOL, but was found not guilty because of a behavior disorder.  

The physician noted that the Veteran was admitted to a VA hospital in 1971 for treatment for depression, that he was treated with various medications, and that he was discharged in 9 or 10 days.  The Veteran claimed to have done very well after that and worked for a computer company.  

The Veteran was diagnosed with adjustment disorder with depressed mood and substance abuse, alcohol and marijuana.  The physician noted that, shortly after being admitted, the Veteran did not feel it was necessary to be hospitalized and requested discharge.  The physician suggested that he be moved over to the open side and then would be discharged in a week.  The physician noted that the Veteran agreed to that arrangement, but left the hospital and was discharged AWOL.  

The physician added that additional history from the Veteran's spouse revealed that he had been drinking daily, had been acting abusively, both physically and verbally, toward her, and had attacked her three months prior to his hospitalization.  

In May 1987 VA treatment note, it was noted that the Veteran had started drinking and smoking marijuana when he was in service at the age of 17 and had drunk heavily for past several years.  Since 1985, he had been using cocaine.  

Additionally, the submitted private treatment records, dated in 2008, show a reported history of treatment for PTSD, depression and anxiety and a reported family history of PTSD and anxiety disorder.  He was diagnosed with alcohol and drug dependence secondary to his anxiety.  

Significantly, the private physician clarified the prior PTSD diagnosis and indicated that contributing factors were the Veteran's post-service time in prison due to a domestic violence dispute.  He was diagnosed with major depression, recurrent, and with alcohol abuse.  

The Board notes that the Veteran has not claimed, nor has he been formally diagnosed with PTSD.  A diagnosis of PTSD must be rendered in accordance with the diagnostic criteria set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125.  Moreover, the history of PTSD noted in the record was attributed to non-service stressor causation.  Hence, the Board finds that an evaluation of the Veteran's claim under the provisions of 38 C.F.R. § 3.304 is not warranted.  

In April 2004, the Veteran's claims file was reviewed by a VA physician for the purpose of determining the likely etiology of the claimed psychiatric disorder.  The Veteran was diagnosed with anxiety disorder, not otherwise specified, alcohol dependence, cannabis abuse, and cocaine dependence, sustained full remission.  

The examiner noted that the Veteran met the criteria for a low number and frequency anxiety disorder, not otherwise specified, based on the symptoms he endorsed, and that he described receiving psychiatric treatment during his military duty.  

The examiner concluded that, since there were no medical records available for the Veteran's psychiatric treatment in the service, it was impossible to provide an opinion as to whether it was at least as likely as not that his current symptoms were related to a mental disorder he experienced in service.  The examiner indicated that the Veteran also met the criteria for alcohol dependence and cannabis abuse.  

In June 2005, the Veteran's claims file was again reviewed by a VA physician for the purpose of determining the likely etiology of the claimed psychiatric disorder.  The Veteran was diagnosed with a pain disorder with medical and psychological problems, alcohol dependence, cannabis abuse, and anxiety disorder, not otherwise specified.  

The VA reviewer noted that there was no evidence found in the claims file of the existence of a mental health problem diagnosed during military service, but the Veteran appeared to have had the same occasional presentation to mental health since 1971, which involved minor anxiety problems that did not appear to meet the full criteria for anything other than an anxiety disorder, not otherwise specified.  

The VA reviewer opined that it appeared at least as likely as not that the Veteran's current problems were a continuation of those he complained of starting in 1971.  However, the examiner concluded that, since there was no actual documentation of the anxiety problem before that point, it would be speculation to say that it had its onset before then.  

The VA reviewer noted that the number of Article 15 proceedings was striking, but they were likely due to adjustment problems.  The examiner also added that a significant portion of the Veteran's anxiety problems were likely due to his alcohol and substance abuse problems.  

The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

A VA examination report containing an opinion that discusses "mere speculation" is considered "non-evidence" and must be returned as inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  

More recently, the U.S. Court of Appeals for Veterans Claims admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation as grounds for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

Here, the Board finds the April 2004 and June 2005 VA opinions to have some probative value to the extent that neither could generally link the onset of an innocently acquired psychiatric disorder to any event or incident of the Veteran's period of active without resorting to speculation.  

In noting there was no actual documentation of anxiety problems related to service in the 1971 hospitalization, the opinions did provide a clear statement as to the examiner's appreciation of the evidence.  Specifically, the second examiner opined that it appeared at least as likely as not that the Veteran's current problems were a continuation of those he complained of, starting in 1971 or after service. 

The examiner also added meaningfully that the Veteran's striking number of Article 15 proceedings was likely due to adjustment problems in service and that a significant portion of the Veteran's anxiety problems were likely due to his documented alcohol and substance abuse problems.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

More recently, in March 2011, the Board requested an opinion from VHA medical reviewer as to whether, based upon a review of the entire record, it was at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability had its clinical onset during the Veteran's period of active service.  

A report received in May 2011, signed by a VA psychiatrist and a VA psychologist, reflected a notation that all available service records, clinical records, appeals, and their results were reviewed.  

The medical reviewers noted that the Veteran served in service from December 12, 1967 to December 12, 1970 and was discharged through administrative channels for not having been a model soldier.  

The examiners observed that the record showed seven Article 15 proceedings took place, for reasons ranging from AWOL, absent from place of duty, assaulting another soldier, and stealing, but that available military records showed no court-martial proceedings.  

The examiners noted that a clinical note, dated in July 1971, indicated that the Veteran had a drinking problem while in the military.  The examiners further reported that it was relevant that nowhere in the clinical notes were there any references to the Veteran's claim that he had been assaulted by white servicemen while serving in Germany until his deposition dated in October 2003, which the examiners believed called into question the credibility of such statements.  

The examiners added that, clinically, such experiences would certainly have been reported during prior encounters with different clinicians including on compensation and pension evaluations.  

The examiners also observed that the Veteran's post-service adjustment had been poor and noted a history of polysubstance abuse, including alcohol, heroin and marijuana.  Significantly, as noted by the examiners, a review of the record showed no reference or evidence of the Veteran being treated in the service for a nervous condition as claimed.  

The examiners indicated that the first treatment record, dated in July 1971, reflects a diagnosis of "Emotionally Unstable Personality."  The examiners observed that a review of the clinical notes and appeals had been consistent, and that no doctor treating the Veteran over the past 30 years had made a connection between his emotional and psychological problem and any claimed experiences in service.  

The examiners noted that, during the April 2004 VA examination, the Veteran failed to allege that he was assaulted while in service.  Further, the June 2005 psychologist opined that it would be speculation to state that the Veteran had psychiatric problems before 1971.  

The examiners concluded that, based on a thorough review of all available clinical, administrative, and military data, it was "not at least as likely as not (not a 50 percent probability or greater) that any current acquired psychiatric disability had its clinical onset during the Veteran's period of active service."  

The examiners based this opinion on the fact that there are no records that show the treatment of any nervous/psychiatric condition during the Veteran's period of service.  The examiners noted that, without such evidence, to provide any other statement or opinion would be a "violation of ethical principles."   

In this case, the May 2011 VHA medical opinion is found to be most probative evidence in this case because it fully addressed the Veteran's assertions in light of all the evidence in the claims file and provided a rationale to support the conclusion reached.  

Moreover, the observation that none of the treating  doctors over the past 30 years had made a connection between his emotional and psychological problem and service and the inconsistencies in the Veteran's reporting about the circumstances leading to his development of his psychiatric symptoms, provide clear support for the conclusion that it was not at least as likely as not that any current acquired psychiatric disability had its clinical onset during the Veteran's period of active service.  

Overall, the only evidence of record supporting the Veteran's claim are his own lay assertions that include his description of his symptomatology.  

As noted, the Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to testify that he suffered mental health symptoms during service, as such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the Veteran is competent to testify to a lack of observable symptoms prior to service, continuity of such symptoms after service, and receipt of medical treatment for such symptoms during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the Veteran's account of having had chronic psychiatric symptoms due to an assault are found to be inconsistent with his own report of medical history taken during his April 1983 VA hospitalization summary.  This report indicates that he reported being the attacker in an incident in service and characterized his own illness at the time he was found not guilty in his court-martial proceeding as a behavior disorder.  

Finally, and most significantly, the service discharge examination, dated in December 1970, reflected a clear notation that the Veteran affirmed that he was in good health and that, on the accompanying report of medical history, he denied experiencing any psychiatric symptoms.  

During his October 2003 hearing, the Veteran claimed that he was treated in service for "an inferiority complex" and was told that he needed therapy.  He indicated that he underwent hospitalization on two occasions in service for his manifestations, but stated that the physicians never provided him with a diagnosis.  

Given the inconsistencies in reporting when and how he first started experiencing psychiatric symptoms, the Board finds that the Veteran's current recollections of the onset and nature of his psychiatric symptoms are of limited credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran also has not presented any medical evidence to support his lay assertions that the current acquired psychopathology had its clinical onset during service.  

To the extent that the Veteran has only provided his own lay statements, they are of little probative worth as he is not competent to opine on such a complex medical question.  As such, the Board finds that the Veteran's lay assertions alone cannot outweigh the competent and probative opinion of the May 2011 VHA medical examiners.  

Therefore, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for an innocently acquired psychiatric disorder.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for an acquired psychiatric disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


